SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant[X] Filed by a Party other than the Registrant[] Check the appropriate box: [X]Preliminary Proxy Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) []Definitive Proxy Statement []Definitive Additional Materials []Soliciting Material Pursuant to Section 240.14a-11(c) or 240.14a-12 Fonix Corporation (Name of Registrant as Specified in Charter) (Name of Person(s) Filing Proxy Statement If Other Than The Registrant) Payment of Filing Fee (Check the appropriate box): [X]No fee required []$125 per Exchange Act Rules 0-11(c)(1)(ii), 14a-6(i)(1), 14a-6(i)(2) or Item 22(a)(2) of Schedule 14A. []Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1)Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4)Proposed maximum aggregate value of transaction: 5) Total fee paid: []Fee paid previously with preliminary materials []Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form of Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No. 3) Filing Party: 4) Date Filed Fonix Corporation 387 South 520 West, Suite 110 Lindon, Utah84042 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD [FRIDAY, OCTOBER 17, 2008] To the Shareholders: Notice is hereby given that the Annual Meeting of the Shareholders of Fonix Corporation (the ”Company") will be held at the Hilton Hotel, 255 South West Temple, Saloon 3 Salt Lake City, UT 84101, on [Friday, October 17, 2008, at 10:00 a.m., M.D.T.], for the following purposes, which are discussed in the following pages and which are made part of this Notice: 1. To elect one director, each to serve until the next annual meeting of shareholders and until his or her successor is elected and shall qualify; 2. To approve the Board of Directors' selection of Hansen, Barnett & Maxwell as the Company's independent public accountants for the fiscal year ending December 31, 2007; 3. To consider and act upon a proposed amendment to the Company’s certificate of incorporation to effect a reverse stock split of the Company’s Class A common stock at any one of the following ratios: 1-for-1,000 1-for-2,500, 1-for-5,000, or 1-for-7,500, as the Board shall later determine; and 4. To consider and act upon any other matters that properly may come before the meeting or any adjournment thereof. The Company's Board of Directors has fixed the close of business on Wednesday, September 10, 2008, as the Record Date for the determination of shareholders having the right to notice of, and to vote at, the Annual Meeting of Shareholders and any adjournment thereof.A list of such shareholders will be available for examination by a shareholder for any purpose germane to the meeting during ordinary business hours at the offices of the Company at 387 South 520 West, Suite 110, Lindon, Utah, 84042, during the ten business days prior to the meeting. You are requested to date, sign and return the enclosed proxy which is solicited by the Board of Directors of the Company and will be voted as indicated in the accompanying proxy statement and proxy.Your vote is important.Please sign and date the enclosed Proxy and return it promptly in the enclosed return envelope whether or not you expect to attend the meeting.The giving of your proxy as requested hereby will not affect your right to vote in person should you decide to attend the Annual Meeting.The return envelope requires no postage if mailed in the United States.If mailed elsewhere, foreign postage must be affixed.Your proxy is revocable at any time before the meeting. By Order of the Board of Directors, /s/ Roger D. Dudley Salt Lake City, Utah , 2008 Roger D. Dudley, Chairman of the Board and Chief Executive Officer 2 Fonix Corporation 387 South 520 West, Suite 110 Lindon,
